DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of January 19, 2021. The rejections are stated below. Claims 1-25 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.



Response to Amendment/Arguments
3. 	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   Applicant argues “Applicant respectfully submits that amended claims 1, 10, and 19 are not directed to an abstract idea because claims 1, 10, and 19 provide a specific technical solution to a technical problem”.  The claims recite a method and system for generating a pooled investment which include limitations that can be performed by a human analog. Here, the focus of the claims is on fraud detection. Examiner respectfully maintains that the limitations determining and applying may indeed be performed by a human. Examiner notes that the improvements discussed here are simply to detect fraud, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a pooled investment. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).


determine whether a critical mass threshold value is exceeded, the critical mass threshold value relating to an amount of collected user data;
in response to determining that the critical mass threshold value is exceeded, transform the transaction information to a data format corresponding to a regression analysis model; 
based on the transformation of the transaction information, apply the regression analysis model to the transformed transaction information to identify one or more correlations between the transaction information and a plurality of investment products, determine a recommended investment decision for the pooled investment vehicle based on the identified one or more correlations between the transaction information and the plurality of investment products, the recommended investment decision regarding one or more of the plurality of investment products; and
generate a user interface for display at least one of the by a user device, the user interface configured to provide information relating to the recommended investment decision regarding the one more of the plurality of investment products. These limitations (with the exception of italicized limitations) describe an abstract idea of generating a pooled investment and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites a terminal, Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., network interface, network, database, computing system, processing circuit, user device, and user interface are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, the additional elements; network interface, network, database, computing system, processing circuit, user device, and user interface when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 19 and hence the claims 10 and 19 are rejected on similar grounds as claim 1.

The limitations of claim 2-4,  and 8 further defines the abstract idea. 
The limitations of claim 3, 5-6-7, and 9 further defines the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 


Dependent claims 2-9, 11-18, 20, and 21-25 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-25 are directed to an abstract idea. Thus, the claims 1-25 are not patent-eligible.
	 

Claim Interpretation
5.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or 1. See MPEP 2103(c).  


Intended Use
6.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 1 recites “based on the transformation of the transaction information, apply the statistical regression analysis model to the transformed transaction information to identify one or more correlations between the transaction information and a plurality of investment products”. The limitation of “to identify one or more correlations between the transaction information and a plurality of investment products” is intended use and not given patentable weight. 
	



	 
	 

	
	 
	
Nonfunctional Descriptive Material
7.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The claims if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  For example, claim 1 states “the recommended investment decision regarding one or more of the plurality of investment products” and “the user interface configured to provide information relating to the recommended investment decision regarding the one or more of the plurality of investment products”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-9 and 19-25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1, invokes 112, 6th paragraph as follows:
a network interface structured to facilitate data communication via a network.” (limitation found on claim 1): 112(6) Rejection? YES, because the claim discloses a network interface without describing the structural language associated with network interface.  
A database structured to store information assoicaited with transactions…” (limitation found claim 1).  112(6) Rejection? YES, because the specification discloses that the database structure without describing the structural language.
	 
	



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. 	Claims 1-2, 5, 9-11, 18-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sujir [US Pub No. 2017/0076392 A1] in view of De Facendis [US Pub No. 2012/0029992 A1] and Greenshields et al. [US Pub No. 2014/0143175 A1].

11.	Regarding claim 1, Sujir discloses a provider computing system comprising:
	a network interface structured to facilitate data communication via a network (network interface 0016); 
a database structured to store information associated with transactions and information associated with accounts held by an institution associated with the provider computing system (database 0020); and
a processing circuit coupled to the network interface and the database (0015), the processing circuit structured to:
collect user data relating to a group of users, each of the users associated with a user device (0015, 0018);

and
generate a user interface for display by a user device, the user interface configured to provide information relating to the recommended investment decision (display 0016, 0022, 0030, 0032-0033).
Sujir does not disclose however De Facendis teaches based on receiving a request to participate in a pooled investment vehicle and to share user data, collect at a predetermined frequency, user data relating to a group of users, each of the users associated with a user device, the user data including transaction information from each user device (0012, 0020, 0021, 0048).
Sujir does not disclose however De Facendis teaches based on receiving a request to participate in a pooled investment vehicle and to share user data, collect at a predetermined frequency, user data relating to a group of users, each of the users associated with a user device, the user data including transaction information from each user device (0012, 0020, 0021, 0048).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sujir to include the teachings of De Facendis.  The rationale to combine the teachings would be for enabling identification, collaboration and pooling of buyers and sellers over the internet and/or communication networks. 

Sujir does not disclose however Greenshields teaches in response to determining that the critical mass threshold value is exceeded, transform the transaction information to a data format corresponding to a statistical analysis model (Greenshields 0209).
Sujir does not disclose however Greenshields teaches based on the transformation of the transaction information, apply the regression analysis model to the transformed transaction information to determine a recommended investment decision for the pooled investment (Greenshields 0209).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sujir to include the teachings of Greenshields.  The rationale to combine the teachings would be for methods of planning asset allocations before and during retirement.


12.	Independent claims 10 and 19 each recite language similar to claim 1 and stand rejected on the same grounds.
13.	Regarding claims 2 and 11, Sujir discloses wherein the collected user data further comprises spending information relating to at least one user of the group (0015, 0018).
claim 5 Sujir discloses wherein the spending information comprises information associated with transactions received from the database (0015, 0018).
15.	Regarding claims 9 and 18, Sujir discloses automatically executing the recommended investment decision when a second critical mass threshold value is exceeded (0016, 0018, 0020, 0026, 0030).
16.	Regarding claim 24, Sujir discloses wherein the processing circuit is further configured to: generate a second user interface for display by the user device, the user interface configured to receive a user request to participate in the pooled investment vehicle (0016, 0018, 0020, 0026, 0030).
17.	Regarding claim 25, Sujir discloses wherein the processing circuit is further configured to: automatically execute the recommended investment decision when a second critical mass threshold value is exceeded (0016, 0018, 0020, 0026, 0030).


Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19. 	Claims 3, 6, 12, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sujir [US Pub No. 2017/0076392 A1] in view of De Facendis [US Pub No. 2012/0029992 A1], Greenshields et al. [US Pub No. 2014/0143175 A1], and Hammond et al. [US Pub No. 2002/0082977 A1].

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	Regarding claims 3, 12, and 20, Sujir does not disclose however Hammond teaches wherein the spending information relates to the transaction information, and wherein the transaction information is passively collected by each user device (Hammon 0056).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sujir to include the teachings of Hammond.  The rationale to combine the teachings would be in increasing the revenue generated by the sale of items through web-based auctions. 

22.	Regarding claims 6, 15, and 22, Sujir does not disclose however Hammond teaches wherein the collected user data further comprises information actively provided by at least one user device (Hammond 0056).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sujir to include 


23. 	Claims 4, is rejected under 35 U.S.C. 103 as being unpatentable over Sujir [US Pub No. 2017/0076392 A1], De Facendis [US Pub No. 2012/0029992 A1], Greenshields et al. [US Pub No. 2014/0143175 A1], and in view of Globe et al. [US Pub No. 2015/0100519 A1].

24.	Regarding claim 4, Sujir does not disclose however Globe teaches wherein the collected user data further comprises location information passively collected by each user, the location information used to determine the spending information of each user (Globe 0147).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sujir to include the teachings of Globe.  The rationale to combine the teachings would be for identifying one or more alternatives to products based on relationships with securities within an investment portfolio of a user.

25. 	Claims 7, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sujir [US Pub No. 2017/0076392 A1] in view of De Facendis [US Pub No. 2012/0029992 A1], Greenshields et al. [US Pub No. 2014/0143175 A1], Hammond et al. [US Pub No. 2002/0082977 A1] and Taylor et al. [US Pub No. 2015/0356684 A1].

claims 7, 16, and 23, Sujir does not disclose however Taylor teaches wherein the actively provided information comprises feedback information relating to a purchased good or service, the feedback information provided via the generated user interface (Taylor 0046).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sujir to include the teachings of Taylor.  The rationale to combine the teachings would be to allow investors the ability effectively evaluate the performance of investments.


27. 	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sujir [US Pub No. 2017/0076392 A1] in view of De Facendis [US Pub No. 2012/0029992 A1], Greenshields et al. [US Pub No. 2014/0143175 A1], and further in view of Bawadhankar et al. [US Pub No. 2015/0262305 A1].

28.	Regarding claims 8 and 17, Sujir does not disclose however Bawadhankar teaches receiving a trigger event from a user of the group, the trigger event relating to a request by the user to participate in the pooled investment vehicle (Bawadhankar 0070).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sujir to include the teachings of Bawadhankar.  The rationale to combine the teachings would be in reducing notional amounts and/or line items (e.g., swaps) on a financial organization's books.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sujir [US Pub No. 2017/0076392 A1] in view of De Facendis [US Pub No. 2012/0029992 A1], Greenshields et al. [US Pub No. 2014/0143175 A1], Hammond et al. [US Pub No. 2002/0082977 A1] and Globe et al. [US Pub No. 2015/0100519 A1].

30.	Regarding claims 4, 13, and 21, Sujir does not disclose however Globe teaches wherein the collected user data comprises location information passively collected by a user device associated with the user, the location information used to determine the spending information of the user (Globe 0147).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sujir to include the teachings of Globe.  The rationale to combine the teachings would be for identifying one or more alternatives to products based on relationships with securities within an investment portfolio of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)